Dewey, J.
It must be taken, upon this bill of .exceptions, that the ruling of the superior court fully met the point raised by the counsel for the defendant. If this was not so, it was the duty of the counsel to state that fact, and to ask further instructions. The ruling of the court was adapted to the inquiry that was naturally presented by the objection that the evidence was not sufficient to warrant them in convicting the defendant, and the instructions given to the jury were correct.
If the purpose of the counsel for the defendant was to ask instructions as to the necessity of the government’s proving that the sale was not one that the defendant might lawfully make without written license or authority, it was his duty to raise that point distinctly. Exceptions overruled.